DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/11/2022 has been entered.

 Response to Amendment
3. 	Claims 1-20 are pending. 	
	Claims 1 and 11 have been amended. 

Response to Arguments
4.	Applicant’s arguments with respect to claims 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 1,4,6,7,11,15,17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sandru (US 2004/0089711 hereinafter referred to as Sandru) in view of Philips (US 2014/0250018 hereinafter referred to as Phillips).

Regarding claim 1,
Sandru teaches:
“A method for determining data consistency in a distributed asynchronous architecture,” (Sandru [0056] [0079], distributed payment validation system using plurality of local qualifier systems. The local qualifier systems are configured to operate synchronously or asynchronously). 
“the method comprising: receiving, by an edge node of a server, a plurality of transaction requests for processing a plurality of transactions,” (Sandru [0077] Fig. 2 [0052], a service requester (edge node) receives a payment validation request from one or more sources. The service requester is part of a cell (server) in payment validation cells. Plurality of sources use the validation cell for payment validation. Thus, multiple validation processes will be performed when requests received from the sources).  
“wherein each of the plurality of transaction requests invokes a plurality of services offered by the server for processing the plurality of transactions the plurality of services including at least a first service and a second service;” (Sandru [0056] [0057], each payment validation request distributed to plurality of local qualifier systems in the validation cell. Each local qualifier systems perform independent validation processes (plurality of services)).
“for each transaction from among the plurality of transactions:  executing, asynchronously by a plurality of service nodes of the server, the plurality of services for the transaction” (Sandru [0056] [0057] [0079], each payment validation request distributed to plurality of local qualifier systems (service nodes). Each local qualifier systems perform independent validation processes associated with core banking, issued items database system, merchant check authorization system, check authorization system associated with the check payment. The local qualifier systems are configured to operate synchronously or asynchronously). 
“wherein the first service is executed by a first service node to process a first portion of the transaction and the second service is executed by a second service node to partially process another portion of the transaction” (Sandru [0057] [0058] [0123], one of the local qualifier system can be implemented as a core banking system (first service nod) to perform account validation for the payment, and the other local qualifier system can be implemented as check authentication system to perform check validity. The core banking system verify account status associated with the check to be validated as the payment validation request. Verifying account information is partial information validation with respect to whole information of the check to be validated by other local qualifier systems). 
“generating, by the first service node a first disposition message based on the execution of the first service, wherein the first disposition message includes a unique identifier of the transaction and a timestamp indicative of a time of completion of the execution of the first service;” (Sandru [0057] [0067] [0096], each qualifier system provides validation result (deposition message) for the received validation request. As discussed above, one of the local qualifier can bae the core banking system performing account information validation. Thus, there is a result regarding account information verification performed by the core banking qualifier system. Further, each qualifier system provides independent result. The response received from each qualifier include identification, version type of validation. Validation results include log of validation performed including transaction data, date and time (timestamp), list of qualifiers system performing the validation etc.). 
 “generating, by the second service node, a second disposition message based on the execution of the second service, wherein the second disposition message includes the unique identifier and a timestamp indicative of a time of completion of the execution of the second service;” (Sandru [0063] [0067] [0096], Check authorization system can verify the authenticity of the check. As discussed above, one of the local qualifier can be check authorization system. Further, each qualifier system provides independent result. Thus, there is a response form check authorization system. The response received from each qualifier include identification, version type of validation. Validation results include log of validation performed including transaction data, date and time (timestamp), list of qualifiers system performing the validation etc.).
“aggregating, by a data consistency monitor (DCM) of the server, the generated first and second disposition messages(Sandru [0053] [0070] [0073] [0075], the cell combines the multiple validation results from the qualifier systems. The request service of the cell includes logic (DCM) for combining validation results, and building homogenous validation assessments. Each results comprising various identification as discussed above). 
 “determining, by the DCM at a first time-instant, a data consistency rate to assess whether the asynchronously executed first service and second service were performed in a correct order based on the aggregated first and second disposition messages and a set of rules,” (Sandru [0133] [0132] [0127] [0115], the homogenous validation result (data consistency rate) indicates the check is properly issued check and its corresponding probability value. The check’s validity determined based on the account information and authenticity of the check. (these services performed individually by qualifiers systems, and can be performed asynchronously as discussed above). The check validation process performed in real-time (first time-instant). The qualifiers system determines validation results for the check based on the pattern and rules).
 “wherein the set of rules defines the correct order in which the invoked plurality of services are to be executed to be considered successful for a corresponding transaction from among the plurality of transactions.” (Sandru [0115]- [00120] [0133]), the rules determine the validity of check such as the account is open and has sufficient funds, the authenticity of the check. Thus, the validation process determines a valid and properly issued check (considered successful)).
Sandru does explicitly teaches a “correct order” and “one or more standard sequences the specify the correct order”
Philips Fig. 4 teaches sequentially performed transaction verification processes. The verification processes comprising multiple verification processes. For example, steps 1002, 1004, and 1050 are one verification process to determine a successful transaction. Steps 1002,1004,1006,1008, 1010, and 1050 are another verification process to determine another successful transaction when the steps are performed sequentially. Thus, steps are performed based on previous step and/verification process. Thus, these features teach sequences of “correct order.” Furthermore, Phillips paragraphs [0089] and [0090] teaches rules set to perform the disclosed verification processes. 
Both Sandru and Philips teach payment verification process. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Sandru to include multiple sequential varication processes associated with multiple parties as disclosed by Phillips, such inclusion allows to control transaction approval processes by implementing sequential approval processes based on a predetermined amount limit for a payment transaction to be performed (Phillips [0013] [0014]). 

Regarding claim 11;
Sandru teaches:
A system for determining data consistency in a distributed asynchronous architecture, the system comprising: one or more processors executing an edge node, a plurality of service nodes, and a data consistency monitor (DCM), “(Sandru [0069] [0070] and Fig. 2, teaches computer system comprising request servicer (edge node) executed on the computer system (inherently, a processor is required). The request servicer includes logic (DCM). The system comprising the request servicer, plurality of qualifier systems). 
“wherein the edge node is configured to: receive a plurality of transaction requests for processing a plurality of transactions” (Sandru [0077] Fig. 2 [0052], a service requester (edge node) receives a payment validation request from one or more sources. The service requester is part of a cell (server) in payment validation cells. Plurality of sources use the validation cell for payment validation. Thus, multiple validation processes will be performed when requests received from the sources).  
“wherein each of the plurality of transaction requests invokes a plurality of services for processing the plurality of transactions, the plurality of services including at least a first service and a second service;” (Sandru [0056] [0057], each payment validation request distributed to plurality of local qualifier systems in the validation cell. Each local qualifier systems perform independent validation processes (plurality of services)).
“for each transaction from among the plurality of transactions: execute, asynchronously by the plurality of service nodes, the plurality of services for the transaction” (Sandru [0056] [0057] [0079], each payment validation request distributed to plurality of local qualifier systems (service nodes). Each local qualifier systems perform independent validation processes associated with core banking, issued items database system, merchant check authorization system, check authorization system associated with the check payment. The local qualifier systems are configured to operate synchronously or asynchronously). 
“wherein the first service is executed by a first service node, from among the plurality of service nodes, to process a first portion of the transaction and the second service is executed by a second service node, from among the plurality of service nodes, to partially process another portion of the transaction” (Sandru [0057] [0058] [0123], one of the local qualifier system can be implemented as a core banking system (first service nod) to perform account validation for the payment, and the other local qualifier system can be implemented as check authentication system to perform check validity. The core banking system verify account status associated with the check to be validated as the payment validation request. Verifying account information is partial information validation with respect to whole information of the check to be validated by other local qualifier systems). 
“generate, by the first service node, a first disposition message based on the execution of the first service, wherein the first disposition message includes a unique identifier of the transaction and a timestamp indicative of a time of completion of the execution of the first service;” (Sandru [0057] [0067] [0096], each qualifier system provides validation result (deposition message) for the received validation request. As discussed above, one of the local qualifier can bae the core banking system performing account information validation. Thus, there is a result regarding account information verification performed by the core banking qualifier system. Further, each qualifier system provides independent result. The response received from each qualifier include identification, version type of validation. Validation results include log of validation performed including transaction data, date and time (timestamp), list of qualifiers system performing the validation etc.). 
“generate, by the second service node, a second disposition message based on the execution of the second service, wherein the second disposition message includes the unique identifier and a timestamp indicative of a time of completion of the execution of the second service; and” (Sandru [0063] [0067] [0096], Check authorization system can verify the authenticity of the check. As discussed above, one of the local qualifier can be check authorization system. Further, each qualifier system provides independent result. Thus, there is a response form check authorization system. The response received from each qualifier include identification, version type of validation. Validation results include log of validation performed including transaction data, date and time (timestamp), list of qualifiers system performing the validation etc.).
“wherein the DCM is communicatively coupled to the edge node and the plurality of service nodes, and is configured to: aggregate the generated first and second disposition messages based on the corresponding unique identifier, and” (Sandru [0053] [0070] [0073] [0075], the cell combines the multiple validation results from the qualifier systems. The request service of the cell includes logic (DCM) for combining validation results, and building homogenous validation assessments. Each results comprising various identification as discussed above. All components are communicating each other (Fig. 2)). 
“determine, at a first time-instant, a data consistency rate to assess whether the asynchronously executed first service and second service were performed in a correct order based on the aggregated first and second disposition messages and a set of rules,” (Sandru [0133] [0132] [0127] [0115], the homogenous validation result (data consistency rate) indicates the check is properly issued check and its corresponding probability value. The check’s validity determined based on the account information and authenticity of the check. (these services performed individually by qualifiers systems, and can be performed asynchronously as discussed above). The check validation process performed in real-time (first time-instant). The qualifiers system determines validation results for the check based on the pattern and rules).
“wherein the set of rules defines one or more standard sequences that specify the correct order in which the invoked plurality of services are to be executed to be considered successful for a corresponding transaction from among the plurality of transactions.  (Sandru [0115]- [00120] [0133]), the rules determine the validity of check such as the account is open and has sufficient funds, the authenticity of the check. Thus, the validation process determines a valid and properly issued check (considered successful)).
Sandru does explicitly teaches a “correct order” and “one or more standard sequences the specify the correct order”
Philips Fig. 4 teaches sequentially performed transaction verification processes. The verification processes comprising multiple verification processes. For example, steps 1002, 1004, and 1050 are one verification process to determine a successful transaction. Steps 1002,1004,1006,1008, 1010, and 1050 are another verification process to determine another successful transaction when the steps are performed sequentially. Thus, steps are performed based on previous step and/verification process. Thus, these features teach sequences of “correct order.” Furthermore, Phillips paragraphs [0089] and [0090] teaches rules set to perform the disclosed verification processes. 
Both Sandru and Philips teach payment verification process. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Sandru to include multiple sequential varication processes associated with multiple parties as disclosed by Phillips, such inclusion allows to control transaction approval processes by implementing sequential approval processes based on a predetermined amount limit for a payment transaction to be performed (Phillips [0013] [0014]). 

Regarding claims 4 and 15, the combination of Sandru and Philips teaches all the limitations of claims 1 and 11.
Sandru teaches:
“further comprising receiving, by the DCM, the generated one or more disposition messages from the one or more service nodes, prior to aggregating the one or more disposition messages” (Sandru [0053] [0070]- [0074], the cell combines the multiple validation results from the qualifier systems. The cell uses the request servicers to combine. The request servicer includes logic (DCM) for receiving and combining validation results. Inherently, the results need to be received first to be combined). 

Regarding claim 6, the combination of Sandru and Philips teaches all the limitations of claim 1.
Sandru teaches:
“wherein at least one of the one or more service nodes is located at a first location that is different from a second location of remaining one or more service nodes.” (Sandru [0017], geographically distributed qualifier systems as various check validator).

Regarding claims 7 and 18, the combination of Sandru and Philips all the limitations of claims 1 and 11.
Sandru teaches:
“further comprising rendering, by the DCM, a user interface (UI) on a display, for presenting the data consistency rate at the first time-instant.” (Sandru Fig. 9, displaying to the user the performed check validation result).  

Regarding claim 17, the combination of Sandru and Philips all the limitations of claims 1.
Sandru teaches 
“further comprising an event bus configured to communicatively couple the edge node, the one or more service nodes, and the DCM” (Sandru Fig. 2, and [0069] all the components are communicating via a network. Various types of networks disclosed. In addition, a network is required for communication between components/nodes. In this, case Sandru teaches interactions between components as addressed above with respect to claim 11).

7.	 Claims 2, 5,8,9,12,16,19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sandru (US 2004/0089711 hereinafter referred to as Sandru) in view of Philips (US 2014/0250018 hereinafter referred to as Phillips), and further in view of Luedtke et al. (US 11,507, 562 hereinafter referred to as Luedtke). 

Regarding claims 2 and 12, the combination of Sandru and Philips teaches all the limitations of claims 1 and 11.
The combination does not teach:
“further comprising: identifying, by the DCM, a sequence of the invoked one or more services executed for each of the plurality of transactions based on the aggregated one or more disposition messages; and “determining, by the DCM, whether the identified sequence of the invoked one or more services is same as at least one of the one or more standard sequences defined by the set of rules for determining the data consistency rate”
Luedtke teaches:
“further comprising: identifying, by the DCM, a sequence of the invoked one or more services executed for each of the plurality of transactions based on the aggregated one or more disposition messages; and determining, by the DCM, whether the identified sequence of the invoked one or more services is same as at least one of the one or more standard sequences defined by the set of rules for determining the data consistency rate” (Luedtke col. 72 lines 37-50, col. 71 lines 63-67, comparing values in block with value in ledger state, and successfully validating the transaction when the values match. The blocks generated and received from plurality of nodes). 
Sandru, Luedtke and Philips teach payment/transaction verification process. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Sandru and Phillips to include value matching features for transaction verification as disclosed by Luedtke, such inclusion allows to implement accurate transaction validation feature based on the current ledger state values (Luedtke col. 33-52). 

Regarding claims 5 and 16, the combination of Sandru and Philips teaches all the limitations of claims 1 and 11.
The combination does not teach:
“further comprising storing, by the DCM, one or more records in a database, wherein a record of the one or more records is indicative of a disposition message, of the one or more disposition messages, received by the DCM.” 
Luedtke teaches:
“further comprising storing, by the DCM, one or more records in a database, wherein a record of the one or more records is indicative of a disposition message, of the one or more disposition messages, received by the DCM.”  (Luedtke col. 61 lines 1-15, storing/indexing individual events extracted/generated from transaction notifications received by monitoring component). 
Sandru, Luedtke and Philips teach payment/transaction verification process. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Sandru and Phillips to include event extraction and storing feature as disclosed by Luedtke, such inclusion allows to implement searchable event database to accommodate a search request (col. 88 lines 6-30). 

Regarding claims 8 and 19, the combination of Sandru and Philips teaches all the limitations of claims 7 and 18.
The combination does not teach:
“further comprising: identifying, by the DCM, a set of service nodes of the one or more service nodes that are experiencing a lag based on the aggregated one or more disposition messages; and presenting, by the DCM, on the UI, one or more notifications indicative of the identified set of service nodes”
Luedtke teaches:
“further comprising: identifying, by the DCM, a set of service nodes of the one or more service nodes that are experiencing a lag based on the aggregated one or more disposition messages; and presenting, by the DCM, on the UI, one or more notifications indicative of the identified set of service nodes” (Luedtke col. 80 lines 1-25,  col. 88 lines 45-60, teaches identifying multiple node performance conditions including identifying slower/faster nodes based on data obtained from plurality of nodes in distributed ledger system that performs transaction validation operation. Luedtke further teaches presenting an alert regarding diagnosed slowdown of transaction performed by nodes of distributed leger nodes).
Sandru, Philips and Luedtke teach payment/transaction verification process. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Sandru and Philips to include slower nodes of plurality of nodes in the distributed ledger system as disclosed by Luedtke, such inclusion improves the distributed ledger system (col. 80 lines 1-25).

Regarding claims 9 and 20, the combination of Sandru, Luedtke and Philips teaches all the limitations of claims 8 and 11.
Sandru teaches:
 “wherein the first time-instant is one of a current time- instant or a historical time-instant that is prior to the current time-instant” (Sandru [0127], The check validation process performed in real-time).

8.	 Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sandru (US 2004/0089711 hereinafter referred to as Sandru) in view of Philips (US 2014/0250018 hereinafter referred to as Phillips), and further in view of Kursun (US 2020/037405 hereinafter referred to as Kursun).

Regarding claims 10 and 13, the combination of Sandru and Philips teaches all the limitations of claims 1 and 11.
The combination does not teach:
“further comprising: learning, by the DCM, a plurality of sequence patterns in which the invoked one or more services are executed for each of the plurality of transactions, based on the aggregated one or more disposition messages; and” 
“generating, by the DCM, a notification when a sequence of execution of the invoked one or more services for one or more new transactions deviates from the learned plurality of sequence patterns.”
Kursun teaches:
“further comprising: learning, by the DCM, a plurality of sequence patterns in which the invoked one or more services are executed for each of the plurality of transactions, based on the aggregated one or more disposition messages; and” (Kursun [0079] [0049], teaches historical transaction patterns based on previously performed transactions. A machine learning model can be trained using input data such as a place of transaction to detect untheorized attempts). 
“generating, by the DCM, a notification when a sequence of execution of the invoked one or more services for one or more new transactions deviates from the learned plurality of sequence patterns.” (Kursun [0080] [0049], learning module detecting incoming transaction request as invalid (notification) when the data in the request is inconsistent with reference data. For example, detecting invalid when the place of transaction is not the same. The machine learning also configured to provide output that indicates whether the transaction request is genuine. Paragraph [0061] teaches an output as untheorized request).
Sandru, Kursun, and Philips teach payment verification process. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Sandru and Philips to include a machine learning model based on pattern to detect invalid transaction as disclosed by Kursun, such inclusion overcome traditional detection method and improve the machine learning efficiency and security of the system (Kursun [0051]). 

9.	Claims 3 and 14, are rejected under 35 U.S.C. 103 as being unpatentable over Sandru (US 2004/0089711 hereinafter referred to as Sandru) in view of Philips (US 2014/0250018 hereinafter referred to as Phillips), and further in view Bankston et al. (US 2020/0265435 hereinafter referred to as Bankston).

Regarding claims 3 and 14, the combination of Sandru and Philips teaches all the limitations of claims 1 and 11.
The combination does not teach:
 “wherein the data consistency rate ai the first time-instant is indicative of at least a count of transactions of the plurality of transactions that are successfully processed, ag per the set of rules, by the first time-instant’’ 
Bankston teaches:
“wherein the data consistency rate ai the first time-instant is indicative of at least a count of transactions of the plurality of transactions that are successfully processed, ag per the set of rules, by the first time-instant’’ (Bankston [0114]- [0115], teaches a settlement risk score indicating number of successful transactions out of total transactions performed during predefined period of time).
Sandru, Bankston and Philips teach payment verification process. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Sandru and Phillips to perform settlement risk score that reflect number of successful transactions performed by a particular entity as disclosed by Bankston, such inclusion allows to identity entity based risk assessment (Bankston [0114]). 

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESFU N MEKONEN whose telephone number is (571)270-0587. The examiner can normally be reached Monday - Friday, 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.N.M/Examiner, Art Unit 2456


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2456